ACCEPTED
                                                                                                06-15-00090-CV
                                                                                     SIXTH COURT OF APPEALS
                                                                                           TEXARKANA, TEXAS
                                                                                         11/12/2015 11:22:09 AM
                                                                                               DEBBIE AUTREY
                                                                                                         CLERK

                             CAUSE NO. 06-15-00090-CV

                                                                             FILED IN
                                                                      6th COURT OF APPEALS
                      IN THE SIXTH COURT OF APPEALS                     TEXARKANA, TEXAS
                           AT TEXARKANA, TEXAS                       11/12/2015 11:22:09 AM
                                                                          DEBBIE AUTREY
                                                                              Clerk

                TEXAS DEPARTMENT OF TRANSPORTATION
                                       Appellant,

                                            V.

                                   HALEY BROWN,
                                               Appellee.

             UNOPPOSED MOTION FOR EXTENSION OF TIME
                    TO FILE APPELLANT’S BRIEF


TO THE HONORABLE COURT OF APPEALS:

        Appellant, the Texas Department of Transportation, presents this Motion

pursuant to Rules 10.5(b) and 38.6(d) of the Texas Rules of Appellate Procedure and

respectfully moves the court for an extension of time to file Appellant’s Brief. As

grounds for this Motion, Appellant would respectfully show the Court the following:

1.      Appellant’s Brief is due to be filed on November 16, 2015.

2.      Appellant requests an extension of time to file its Brief until Wednesday,

December 16, 2015, which is 30 days after the current due date of November 16,

2015.

3.      This is Appellant’s first request for extension of time to file its Brief.
4.    Appellant needs an extension of time to file its Brief because time constraints

on State’s counsel have made it impracticable to complete the State’s Brief by

November 16, 2015. Since October 26, 2017, State’s counsel, in addition to routine

duties, has had to make substantial time commitments to the following:

      a. Assisting in a four day trial in State v. Speedway Grapevine I, LLC, a Texas

Limited Liability Company, No. 2014-000122-1 in the County Court at Law No. 1,

of Tarrant County, Texas;

      b. Preparation for a trial in State v. Beltline/Airport Freeway, Ltd., et al., No.

CC-13-02551D in County Court at Law No. 4 of Dallas County, Texas set on

December 8, 2015; and

      c. Preparing discovery and experts designations in State v. Talcorp II, L.P., No.

PR-2014-00877 in the Probate Court of Denton County, Texas.

      For these reasons, Appellant respectfully requests that the Court grant an

extension for filing Appellant’s Brief until Wednesday, December 16, 2015.

                                        Respectfully submitted,

                                        KEN PAXTON
                                        ATTORNEY GENERAL OF TEXAS

                                        CHARLES E. ROY
                                        FIRST ASSISTANT                 ATTORNEY
                                        GENERAL

                                        JAMES E. DAVIS
                                        DIRECTOR OF CIVIL LITIGATION


                                          -2-
                                     RANDALL K. HILL
                                     ASSISTANT ATTORNEY GENERAL
                                     CHIEF, TRANSPORTATION DIVISION

                                     /s/ Garland Williams
                                     GARLAND WILLIAMS
                                     State Bar No. 24079580
                                     Assistant Attorneys General
                                     P. O. Box 12548
                                     Austin, Texas 78711-2548
                                     512/ 463-2004; FAX 512/ 472-3855
                                     garland.williams@texasattorneygeneral.gov
                                     ATTORNEYS FOR APPELLANT
                                     TEXAS          DEPARTMENT              OF
                                     TRANSPORTATION



                     CERTIFICATE OF CONFERENCE

      I hereby certify that on November 10, 2015, I conferred with Dale Henley and
he indicated that Appellee is not opposed to the motion.

                                     /s/ Garland Williams
                                     GARLAND WILLIAMS
                                     Assistant Attorney General




                                       -3-
                          CERTIFICATE OF SERVICE

       This is to certify that on this 12th day of November, a true and correct copy of
the foregoing Unopposed Motion for Extension of Time to File Appellant’s Brief has
been sent as follows:

Via Electronic Service and email.
Dale H. Henley
Mayo Mendolia & Vice, L.L.P.,
5368 State Highway 276
Royse City, Texas 75189-5738

                                                /s/ Garland Williams
                                                GARLAND WILLIAMS
                                                Assistant Attorney General




                                          -4-